 In the Matter of GENERAL MOTORS CORPORATION, CLEVELAND DIESELENGINE DIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,LOCAL UNION 207, AFFILIATED WITH THE C. I. 0.Case No. R-3160.-Decided December 10, 1941Jurisdiction:diesel engines manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union bargaining rights until certified by the Board; electionnecessary.UnitAppropriatefor CollectiveBargaining:(1) all timekeepers working inthe factory and all factory clerks, excluding three specifically named per-sons held to be supervisory employees, and the expeditors; (2) all powerhouseemployees, excluding the chief engineer.Messrs. Denton JollyandHenry M. Hogan,of Detroit, Mich., forthe Company.Messrs. N. L. SmoklerandMaurice Sugar,of Detroit, Mich., forthe Union.Miss Melrvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE. CASEOn July 16, 1941, International Union, United Automobile, Air-craft and Agricultural Implement Workers of America, Local Union207, affiliated with the C. I. 0.,1 herein called the Union, filed withthe Regional Director for the Eighth Region (Cleveland, Ohio), pe-titions alleging that a question affecting commerce had arisen con-cerning the representation of employees of General Motors Corpo-ration, Cleveland Diesel Engine Division,2 Cleveland, Ohio, hereincalled the Company, and that a question affecting commerce hadarisen concerning the representation of employees of General Motors'Designated in the petition as "International Union, United Automobile Workers ofAmerica-Local Union #207, affiliated with C I O'^ Pursuant to stipulation by theparties, a motion was made by the Union to amend its petition setting forth and substitut-ing for the previous name of the Union, the name set out in the text hereinabove. Themotion was granted by the Trial Examiner2 Stipulated at the hearing to ba the correct name.37 N. L. R. B , No. 71.441 442DECISIONS OF NATIONAL LABOR RELATIONS, BOARDSales Corp., Diesel Engine Division, Cleveland, Ohio, (Case No,VIII-R-543), and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On September29, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, and Section 10 (c) 2, of the National LaborRelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation in each case, authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice,'and ordered that the cases be consolidated.On October 7, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Gen-eralMotors Sales Corp., Diesel Engine Division, and the Union.Pursuant to notice, a hearing was held on October 17, 1941, at Cleve-land, Ohio, before Harry L. Lodish, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company, General MotorsSales Corp., Diesel Engine Division, and the Union appeared bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evi-dence bearing on the issues was afforded all parties.During thecourse of the hearing the Union, General Motors Sales Corp., DieselEngine Division, and the Board entered into a stipulation for certi-fication upon consent election in Case No. VIII-R-543, which stipu-lation was introduced in evidence.The parties made a request thatthe Board vacate its order of consolidation.The Trial Examinerreferred the request to the Board.The request is hereby granted,and said order of consolidation is hereby vacated.During the courseof the hearing the Trial Examiner made several rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Atthe close of the hearing, the Company made a motion to dismiss theUnion's petition.The Trial Examiner referred the motion to theBoard.The motion is hereby denied.On November 5, 1941, the Company and the Union filed briefswhich the Board has duly considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYGeneral Motors Corporation'is a Delaware corporation functioningwith several unincorporated divisions, one of which is the Cleveland GENERAL MOTORS CORPORATION443Diesel Engine Division, Cleveland, Ohio, at which division it is en-gaged in the manufacture of Cleveland Diesel engines, accessoriesand parts thereof.The Company uses materials', raw and fabricated,approximately 15 percent of which is obtained from- sources outsidethe State of Ohio.The Company manufactures products of whichapproximately 85 percent is shipped by it to points outside the Stateof Ohio.The Company admits for the purposes of this proceedingthat it is engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricul-tural ImplementWorkers of America, Local Union 207, affiliatedwith the C. I. 0., is a labor organization affiliated with the Congressof Industrial Organizations admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union requested the Company to be allowed to bargain forcertain employees not included in the collective bargaining agreementbetween the General Motors Corporation and the Union.The Com-pany has refused to grant such bargaining rights until the Union iscertified by the Board.From the statement of a Field Examiner introduced in evidenceat the hearing, it appears that the Union represents a substantialnumber of the employees in the unit alleged to be appropriate.3We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.3The Field Examiner repotted that the Union presented 37 authorization cards, datedin June or July, 1941Of the 37 authorization cards submitted, 36 bear apparently genuinesignatures; one is printedOf the 36 signed authorization cards, 35, bear the names ofpoisons on the Company's pay roll for the period October 5 to 18, 1941, within the unitclaimed by the Union to be appropriateOne card bears the signature of a person on theaforesaid pay roll, but who is not in the unit claimed appropriate by the UnionThereare approximately 49 employees on the Company's pay roll of October 5 to 18, 1941, in thealleged appropriate unit. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE APPROPRIATE UNITOn February 28, 1940, pursuant to stipulation of the parties, theBoard directed that elections be held among all production and main-tenance employees of General Motors Corporation(including theCleveland Diesel Engine Division and practically all other divisions).'The employees involved herein were among the employees expresslyexcluded from the unit found appropriate in that proceeding.TheUnion was certified as the representative of production and mainte-nance employees as a result of these elections.An agreement wasentered into on June 3, 1941,between the General Motors Corporationand the Union covering production and maintenance employees, butexcluding the employees here involved.The Union contends that all hourly paid employees of the Companywho are notnow coveredby the agreement between General MotorsCorporation and the Union,specifically including powerhouse em-ployees, timekeepers,and clerks,constitute an appropriate unit.The powerhouse employees are more particularly described in therecord as shift operating engineers;timekeepers,as timekeepersworking in the factory;and clerks,as factory clerks.The Company contends that the unit is inappropriate on theground that the employees in these classifications are not interrelatedand have no community of interest;that in the collective bargainingagreement,above-mentioned,datedJune 3, 1941,the employees inthe unit herein alleged by the Union to be appropriate were specifi-cally excluded as a result of the Board's direction.It further con-tends,in effect, that the Union's petition for a unit' composed ofthese employees would ultimately include them in the unit of pro-duction and maintenance covered by that agreement.The Union has been taking up grievances on behalf of theseemployees since 1937.There appears to have been an understandingbetween the Union and the Company,that although these employeeswere not included under the agreement,the Unionwould,neverthe-less,present grievances to the Company on their behalf.TimekeepersThere are approximately 14 hourly paid factory timekeepers.Each employee'swork is recorded on a time ticket by means of a clockwhich is punched in and out.The timekeeper is responsible for this* SeeMatter of General Motors CorporationandInternational Union,U.A.W. A.,affiliated with the A.F L ; Matter of GeneralMotorsCorporationandPattern MakersandInternational Union United Automobile Worl,ers of America,affiliated with the C I 0 ;Matter of General Motors Corporationand Local1411,InternationalAssociationof Machinists(A. F. of L), 20 NL R B 950. GENERAL MOTORS CORPORATION445operation.Timekeepers are attached to each department.Theirdesks are located in the machine, shop in a semi-enclosure whichconsists of filing cabinets that are grouped in a rectangular shape;in the shipping and receiving department, in a steel and glass office;in the test department, in a similar office, and in the assembly' depart-ment, the desk is located on the operating floor.ClerksThere are approximately 35 hourly paid factory clerks.They arethe receiving and shipping clerks; machine shop clerks, and factorytypists.The duties of the clerks consist mainly of clerical workwith occasional manual labor.The factory typists' duties are to typerecords, and to do other clerical jobs.Powerhouse employeesThe powerhouse supplies electrical current and compressed air forthe factory.There are five shift operating engineers, whose duty itis to operate the electrical switchboard, and to control the powerdistributed to the various departments and machine tools.The shift operating engineers are not hired from the outside, butemployees in the test department are transferred as shift operatingengineers to the powerhouse after they have worked for sometimein the test department.The wage rate of the powerhouse employeesis somewhat higher than those of the timekeepers and clerks.Power-house employees are treated as a separate occupational group; theirseniority rights and their ratings for ]ay-off purposes have no relationto the rights and ratings of timekeepers and clerks. It is not thepractice of the Company to transfer clerks and timekeepers fromtheir various departments to the powerhouse.From the above facts it appears that the powerhouse employeeshave no community of interest with the timekeepers working in thefactory and the factory clerks.The powerhouse employees have aseparate seniority system; they are treated as a separate occupationalgroup ; they are not transferred to other departments from the pow-erhouse; their duties are unlike those of the timekeepers andclerks, and their wage scales are higher.We conclude, therefore,that they should not be included in a unit comprising timekeepersand clerks and that they constitute a separate bargaining unit.The work of the timekeepers in the factory and the factory clerks,on the other hand, is similar and they are all classified by the Com-pany as clerks.We further conclude that there is such a communityof interest between these two groups of employees as to warrant theirconstituting a single unit.1 446DECISIONS OF NATIONAL LABOR RELATIONS- BOARDThe Company, contends that shipping clerks are confidential em-ployees and should be excluded from the unit of timekeepers andfactory clerks hereinabove found appropriate. Its. contention isbased on the following facts : that they are charged with the responsi-bility of filling out government bills of lading for shipments that aredestined for the Navy Yards; that these shipments very often involvevalues of perhaps $200,000 or more per car; that the Navy personnelpersonally "witness" the paper work and the sealing of the cars, andthat the Navy Department considers this a vital function of theCompany's business.The Union, on the other hand, contends thatsince practically 95 percent of the Company's business involves de-fense work, all employees can therefore be considered confidentialemployees in accordance with the Company's contention.We canfind no substantial difference between the work of these employeesand that of other clerks in the factory.They bear no such con-fidential relationship to the Company as would require their exclusionfrom the unit.-'We conclude therefore that the, shipping clerks areclerical employees properly included within the unit.The Company seeks to exclude from the unit, as supervisory em-ployees,Walerius, a clerk in 'the shipping department; JosephVranna, a clerk in the test department, and Elmer Gibbons, a clerkin the assembly department.The Union wishes them included inthe unit.Walerius is in charge of shipping work; he supervises andassigns the work in the group.He has the right to recommend, hire,and discharge.Joseph Vranna is a leader in the test department.He directs the test-department clerks, assigns work and has theauthority to recommend, hire, and discharge. _ Elmer Gibbons isclassified as a leader under the expediter class; has charge of theexpediters and the clerks in the assembly department, and has thesame duties as Vranna.We find that all three of these employees aresupervisory employees and we will exclude them from the unit.There are approximately eight expediters whom the Union wishesto include in the unit.The Company takes no position concerningthem.These expediters are included in the collective bargainingagreement mentioned hereinabove, as production and maintenanceemployees.Since 'these employees are already included in anotherbargaining unit, we shall exclude them from the unit in the presentcase.The Company contends that the blueprint clerk is a confidentialemployee, since he is in charge of blueprints for a special motor for5SeeMatter of Creamery Package Manufacturing Company (Lake Mills Plant)and Steel'Workers Organizing Committee, C. 10 , 34 N L R B . No. 15 GENERAL MOTORS CORPORATION447the United States Government; is responsible for the proper and safekeeping of these blueprints, and is specified by the United StatesNavy Department as a confidential employee; that for thesereasonshe should be excluded from the unit. The Union would includehim-in the unit.We have hereinabove rejected asimilar contentionof the Company with regard to shipping clerks. For thereasonsthere stated we shall include the blueprint clerk in the unit.The two "factory" typists, whom the Union wishes to include inthe unit, are hourly paid employees working in the factory as dis-tinguished from the salaried typists in the office and they are classi-fied by the Company as clerks.They type records, and perform otherclerical jobs.We find that their duties are similar to the otherfactory clerks and we shall, therefore, include theirs in the unit.'On of the two salaried employees in the powerhouse is the chiefengineer and the Union does not wish to include him in the unit.The Company takes no position concerning him.The record dis-closes that normally there is but one salaried employee in the power-house and he is the chief engineer.He is "the head of the power-house."We find that since he is a supervisory employee we willexclude him from the unit.The second salaried employee lias beenwith the Company since 1912, and is considered by,the Company asmore or less of a pensioned employee.The record states "he func-tions on the day shift along with the man who is normally in chargeof the powerhouse." It is not clear whether the Union desires himincluded in or excluded from the unit.The Company takes no posi-tion concerning him.We find that he is not a supervisory employeeand shall include him in the unit.We find that all timekeepers working in the factory and all fac-tory clerks excluding Walerius, Joseph Vranna, Elmer Gibbons, andthe expediters, constitute' a single unit appropriate for the purposesof collective bargaining.We find that all powerhouse employees excluding the chief engi-neer, constitute a separate unit appropriate for the purposes ofcollective bargaining.We further find that the above units will insure to employees ofthe Company the full-benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.'The record discloses the duties and clhss,fication of one Louis Steele. It is not clearfrom the record whether the parties desire his inclusion in, or exclusion from the unitHeis classified as a shop and typist clerk.Steele performs various odd clerical jobsHe alsodoes some expediting at outside plants,such as delivering special materials occasionallyby carWe find that his work is similar to that of the "factory"typists and that theoccasional expediting work performed by him does not sufficiently affect that status in olderto place him in the category of an expediter.We shall, therefore,include Steele in the unit. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by elec-tions by secret ballot.We shall direct that the employees of theCompany eligible to vote in the elections shall be those in the appro-priate units whose names appear on the Company's pay roll immedi-ately preceding the date of the Direction of Elections herein, subjectto the limitations and additions set forth in the Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONSOF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Corporation, ClevelandDieselEngine Division, Cleveland, Ohio, within the meaning ofSection 9(c) and Section 2 (6) and(7) of the Act.2.All timekeepers working in the factory and all factory clerks,excludingWalerius, Joseph Vranna, and Elmer Gibbons, and theexpediters, constitute a unit appropriate for the purposes of collec-tive bargaining,within the meaning of Section 9(b) of the NationalLabor Relations Act.3.All powerhouse employees, excluding the chief engineer, consti-tute a unit appropriate for the purposes of collective -bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith General Motors Corporation, Cleveland Diesel Engine Division,Cleveland,Ohio, elections by secret ballot shall be conducted assoon as possible, but not later than thirty (30) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent fortheNational Labor Relations Board, and subject to Article III,Section 9,of said Rules and Regulations,among:,1.All timekeepers working in the, factory and all factory clerksof General Motors Corporation,Cleveland Diesel Engine Division, GENERAL MOTORS CORPORATION449Cleveland, Ohio, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding Walerius, JosephVranna, and Elmer Gibbons, and the expediters, and employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, Local Union 207, affiliated with the C. I. O. for the purposes ofcollective bargaining;2.All powerhouse employees, including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding the chief engineer, and employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be represented by International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, Local Union 207, affiliated with the C. I. 0., for the purposes ofcollective bargaining.